Title: To George Washington from Nathanael Greene, 16 October 1780
From: Greene, Nathanael
To: Washington, George


                  
                     Sir
                     West Point October 16th 1780
                  
                  Your Excellency’s letter of the 14th appointing me to the command
                     of the Southern Army, was delivered me last evening.
                  I beg your Excellency to be perswaded that I am fully sensible of
                     the honor you do me and will indeavour to manifest my gratitude by a conduct
                     that will not disgrace the appointment.
                  I only lament that my abilities are not more competent to the
                     duties that will be required of me; and that it will not be in my power, on
                     that account, to be as extensively useful as my inclination leads me to wish—But as far as zeal and attention can supply the defect, I flatter my-self my
                     Country will have little cause to complain.
                  I foresee the command will be accompanyed with innumerable
                     embarassments. But the generous support which I expect from the partiality of
                     the Southern gentlemen, as well as the aid and assistance I hope to derive from
                     your Excellency’s advice and extensive influence, affords me some consolation
                     in contemplating the difficulties.
                  I will prepare my self for the command as soon as I can. But as I
                     have been five years and upwards in service, during all which time, I have paid
                     no attention to the settlement of my domestic concerns; and many division of
                     interests and partition of landed property between me and my brothers taken
                     place in the time, and now lye unfinished; if it was possible I should be glad
                     to spend a few days at home before I set out to the Southward; especially as it
                     is altogether uncertain how long my command may continue, or what deaths or
                     accidents may happen during my absence, to defeat the business—I beg your
                     Excellency’s opinion upon the matter, by which I will regulate my conduct;
                     however it will not be possible for me to leave this place for several days if
                     I put my baggage in the least order or my business in a proper train for such along journey. Nor is my health in a condition to set out immediately, having
                     had a considerable fever upon me for several days.
                  General Heath arrivd last Evening and will take the command this
                     morning. I shall make him fully acquainted with all the dispositions I have
                     made, and steps taken which concern the post and its dependancies; and will
                     give him my opinion what further is necessary to be done, to carry into
                     execution your Excellencys instructions for putting the garrison in a proper
                     state of defence, and prepare it for the approaching winter.
                  General McDougall is also here; and I have the pleasure to inform
                     you that he and I perfectly agree in sentiment in what concerns the garrison
                     and its dependancies. I am with great respect, esteem & regard Your
                     Excellencys Most Obedient humble Sert
                  
                     Nath. Greene M.G.
                  
               